Case: 14-60451      Document: 00513097283         Page: 1    Date Filed: 06/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                FILED
                                                                             June 29, 2015
                                    No. 14-60451
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GARRY WADDLE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:13-CR-75-1


Before JOLLY, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Garry Waddle appeals his conviction following a jury verdict and
sentence for attempted enticement of a 15-year-old minor girl to engage in
sexual activity. He raises several arguments.
       Waddle first argues that the district court abused its discretion in
denying his request to strike prospective jurors 19, 21, 22, and 26 for cause
because they indicated that they would tend to believe the testimony of a law


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60451    Document: 00513097283     Page: 2   Date Filed: 06/29/2015


                                 No. 14-60451

enforcement officer over that of other individuals.   As Waddle concedes, after
these prospective jurors indicated that they would tend to believe law
enforcement officers over other witnesses, the district court further questioned
them and determined that they could be fair and impartial. Accordingly, the
district court did not abuse its discretion in denying Waddle’s request to strike
these jurors for cause. See United States v. Wharton, 320 F.3d 526, 535 (5th
Cir. 2003). Moreover, none of these jurors served on the jury that convicted
Waddle because they were struck as a result of peremptory challenges.
Therefore, any alleged abuse of discretion was not grounds for reversal because
Waddle did not show that “the jury which actually sat to decide his guilt or
innocence was not impartial.” Id. at 535. Waddle does not argue that the
district court deliberately misapplied the law in order to force him to use a
peremptory challenge, or that any of the empaneled jurors were actually
biased. See United States v. Pratt, 728 F.3d 463, 473 (5th Cir. 2013).
      Next, Waddle contends that the evidence was insufficient to support his
conviction because it did not establish that he intended to attempt to entice a
minor, as he believed he was communicating with an adult. He also argues
that he was entrapped by the Government. Waddle preserved the issue for
appellate review by moving for a judgment of acquittal at the close of the
Government’s case and filing a written motion for acquittal and a motion for a
new trial within 14 days of the jury’s verdict as permitted by Federal Rule of
Criminal Procedure 29(c)(1). See United States v. Cheramie, 51 F.3d 538, 542
(5th Cir. 1995); United States v. Thomas, 12 F.3d 1350, 1358 n.5, 1373 (5th Cir.
1994).
      In reviewing such a claim, we must view the evidence and all reasonable
inferences in the light most favorable to the verdict and determine whether
“‘any rational trier of fact could have found the essential elements of the crime



                                       2
    Case: 14-60451        Document: 00513097283       Page: 3   Date Filed: 06/29/2015


                                       No. 14-60451

beyond a reasonable doubt.’” See United States v. Vargas-Ocampo, 747 F.3d
299, 301 (5th Cir.) (en banc), cert. denied, 135 S. Ct. 170 (2014)(quoting Jackson
v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original)). In this case, after
government investigators listed a person named “Amber” on Craigslist,
Waddle initiated contact with her. Even after he was advised twice early in
the “conversation” by Amber that she was only 15 years old, Waddle continued
to exchange sexually explicit text messages with her throughout the day and
suggested that he and Amber meet to engage in sexual activities in a park after
she got out of school. The text messages also contained information indicating
that Amber was a minor, including that she was a student in school while they
were texting, she had to take a school quiz, she lived with her mother, and she
had to wait until her mother left for work to meet Waddle at the park. When
Waddle went to the park to meet Amber at 4 p.m. as arranged, he was arrested.
      After he received his Miranda 1 rights, Waddle gave a statement to
investigators, admitting that he had met a girl named Amber on Craigslist,
that she told him she was 15 years old, that he talked to her about engaging in
sexual activities and oral sex, that he went to meet her in the park to engage
in sexual activities, and that he had made a “stupid decision.” A rational trier
of fact could have found that Waddle knew that he was exchanging text
messages with a 15-year-old girl and that he had attempted to induce her to
engage in sexual activities with him. See United States v. Broussard, 669 F.3d
537, 547 (5th Cir. 2012); United States v. Barlow, 568 F.3d 215, 219 (5th Cir.
2009).
      The district court granted Waddle’s request for an entrapment jury
instruction.      Thus, the issue of whether Waddle was entrapped by the
investigators was an issue of fact for the jury to decide. See Mathews v. United


      1   Miranda v. Arizona, 384 U.S. 436 (1966).


                                             3
    Case: 14-60451    Document: 00513097283     Page: 4   Date Filed: 06/29/2015


                                 No. 14-60451

States, 485 U.S. 58, 63 (1988). The jury rejected the entrapment defense, and
the evidence supports the jury’s determination. The government investigators
did not specifically target Waddle, and he was the one who initiated contact
with Amber. Waddle, not the investigators, initially began sending sexually
explicit text messages to Amber, and Waddle continued to exchange sexually
explicit text messages with Amber even after he was told twice that she was
15 years old. Waddle first suggested that he and Amber meet in person to
engage in sexual activities later that afternoon. When she tried to back out,
he made efforts to persuade her to come. The government investigators merely
placed the ad that provided Waddle with an opportunity to commit a crime.
See United States v. Gutierrez, 343 F.3d 415, 420 (5th Cir. 2003). The evidence
established that Waddle was a ready and willing participant in the offense and,
therefore, he had a predisposition to commit the instant offense. See United
States v. Theagene, 565 F.3d 911, 919 (5th Cir. 2009); United States v. Reyes,
239 F.3d 722, 739 (5th Cir. 2001). We conclude that the evidence supports the
jury’s determination that Waddle was not entrapped by the Government. See
Theagene, 565 F.3d at 919; Gutierrez, 343 F.3d at 420; Reyes, 239 F.3d at 739.
      Finally, Waddle contends that the statutory mandatory minimum ten-
year sentence imposed by the district court constitutes cruel and unusual
punishment that violates the Eighth Amendment.            He asserts that the
sentence is grossly disproportionate to the offense, given that he has no prior
criminal history, there was no actual victim as the minor did not actually exist,
and the sentence amounts to a life sentence because he is 66 years old and
suffers from severe health problems.
      Waddle concedes that he did not raise this issue in the district court and
that review is limited to plain error. See United States v. Ebron, 683 F.3d 105,
155 (5th Cir. 2012). He must show a forfeited clear or obvious error that



                                       4
    Case: 14-60451     Document: 00513097283    Page: 5   Date Filed: 06/29/2015


                                No. 14-60451

affected his substantial rights. Puckett v. United States, 556 U.S. 129, 135
(2009). If he does so, this court has the discretion to correct the error, but
should do so only if it seriously affects the fairness, integrity, or public
reputation of the proceedings. Id.
      The 120-month sentence imposed by the district court was not grossly
disproportionate to the serious offense of attempting to entice a 15-year-old
minor girl to engage in sexual activities. See United States v. Thomas, 627
F.3d 146, 160 (5th Cir. 2010).       The district court imposed the statutory
mandatory minimum sentence for the instant offense. See 18 U.S.C. § 2242(b).
Such a mandatory minimum sentence “reflects a rational legislative judgment”
and is “entitled to deference.” Thomas, 627 F.3d at 160 (internal quotation
marks and citation omitted); see United States v. Looney, 532 F.3d 392, 397
(5th Cir. 2008).     Therefore, Waddle has not shown that the 120-month
statutory mandatory minimum sentence violates the Eighth Amendment. See
Thomas, 627 F.3d at 160; Looney, 532 F.3d at 397.
      AFFIRMED.




                                        5